RAY, District Judge
(after stating the facts as above).
[1] The defendant, Ralph E. Wright, was indicted at the December, 1914, term of this court, and the indictment was moved for trial in January, 1915, at a continuation of that term. The defendant was duly arraigned, and the trial duly moved. He was represented by able counsel. Acting under the advice of this counsel, he entered a plea of guilty. The court made careful inquiry into all the facts and circumstances of the case, and heard the plea of his counsel and his own’ statement in open court, before pronouncing sentence. The defendant was not deprived of a jury trial, but tendered one, hut elected, under the advice of counsel, to enter a plea of guilty. After such plea was entered, both counsel for the defendant and the defendant himself were allowed to make a full statement as to why the sentence of the court should not then and there be imposed. No cause or reason for not imposing sentence on the plea of guilty was assigned or claimed. Thereupon sentence was imposed. About six months has elapsed since the imposition of such sentence. Two statutory terms of this court have intervened and been held since the final adjournment of the December term, at which such plea was entered and such sentence pronounced, viz., the February term at Albany, and the April term at Syracuse. No irregularity is alleged or claimed, except that the petition and assignment of errors falsely state that the defendant was denied a jury trial, and that sentence was imposed without jurisdiction, for the reason no jury trial was had. The petition is absolutely silent as to the fact that the defendant, under the advice of counsel when the case was moved, voluntarily entered a plea of guilty to the charge contained in the indictment.
[2] Under such circumstances this court is of the opinion it may take judicial notice of what occurred, and of the fact that the defendant was not denied a jury trial, but was tendered one at the time of his arraignment, when he was asked how he pleaded to the indictment, and that under the advice of counsel of his own selection he entered a plea voluntarily of guilty. No exception was taken or entered, and, as stated, no question was raised as to the power and jurisdiction of the court to impose sentence. There was no motion in arrest of judgment. Under such circumstances this court is of the opinion that it ought not, under the statutes referred to, to further entertain this application, or cause the record to, be printed, or make any order in the premises to bring about a review by either the Supreme Court of the United States or the Court of Appeals of the proceedings, conviction, and sentence. The records of. the court in this matter are before the court and will be deemed a part of this application.
The petition is denied, and there will be an order accordingly.